Case 1:20-cv-00699-RBK-KMW Document 6 Filed 02/05/20 Page 1 of 1 PageID: 133




                             Stern, Lavinthal & Frankenberg, LLC
                                COUNSELLORS AT LAW
                105 EISENHOWER PARKWAY, ROSELAND, NEW JERSEY 07068
                           973-797-1100 – FAX 973-228-2679

February 5, 2020

Via ECF filing a Lawyers Service
The Honorable Karen M. Williams, U.S.M.J.
United States District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets, Courtroom 5C
Camden, NJ 081010

       Re:     Citigroup Mortgage Loan Trust v. Barry et al
               20-CV-00699

Dear Judge Williams:

        This office represents Plaintiff, Citigroup Mortgage Loan Trust, in the above referenced
matter.    Defendant John Wesley Barry has filed a Notice of Removal. Your Honor has
scheduled an initial conference for February 20, 2020 at 9:30. Plaintiff has a pending motion to
remand, with a return date of March 2, 2020. Plaintiff’s remand motion alleges lack of diversity
and lack of a federal question. In light of the pending motion, we respectfully request that the
Initial Conference be adjourned, and also that the requirement of a Joint Discovery Plan be
suspended pending determination of the motion.

       Mr. Barry has not provided any contact information other than his address. We have thus
not been able to obtain consent from him for this request.

        By copy of this letter, we are reaching out to Mr. Barry and requesting that he contact my
office to discuss this case.
                                              Respectfully,
                                              STERN, LAVINTHAL &
                                              FRANKENBERG, LLC

                                             /s/ Laura A. Scurko
                                             Laura A. Scurko, Esq.


LAS/mb
Encls.
cc:    John Wesley Barry (via e-filing and certified and regular mail)

                       THIS IS AN ATTEMPT TO COLLECT A DEBT
